Citation Nr: 1607974	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-12 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a variously diagnosed heart disability (claimed as ischemic heart disease (IHD)).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1973 and from March 1976 to March 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 (diabetes mellitus), December 2010 (heart) and December 2012 (hypertension, TDIU) rating decisions by a Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  During the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence.  

[The Board finds an April 2011 statement by the Veteran to be a valid notice of disagreement with the December 2010 rating decision that denied his claim of service connection for a heart disability.]  

The issue of service connection for PTSD was raised in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.





REMAND

The Veteran seeks service connection for diabetes mellitus and IHD on the basis that such diseases are due to his exposure to herbicides in service.  Under                 38 U.S.C.A. § 1116, if a veteran who was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service contracts certain enumerated diseases (to include type 2 diabetes and IHD) to a compensable degree, such disease may be presumed to be service connected even though there is no record of such disease during service.  Veterans who served in Vietnam (including on land or in inland waterways) during the Vietnam Era are presumed to have been exposed to herbicides/Agent Orange in service.  See 38 C.F.R. § 3.307, 3.309(e).  It is not in dispute that the Veteran has diagnoses of type 2 diabetes and IHD/coronary artery disease.  If his exposure to herbicides were to be established, such would be dispositive.

The Veteran asserts he was exposed to herbicides while serving on the U.S.S. Tripoli.  He does not allege that he set food on land in Vietnam, but instead contends that he was exposed to herbicides while serving on the signal bridge of the ship via helicopters bringing contaminated substances back to the ship.  He also states that the ship anchored in Hai Phong Harbor and was "close" to DaNang harbor.  It has been verified that he served aboard the U.S.S. Tripoli in the official waters of the Republic of Vietnam from October 25, 1971 to October 26, 1971, November 16, 1971 to November 19, 1971, February 7, 1972 to February 8, 1972, April 1, 1972 to May 6, 1972, May 27, 1972 to June 11, 1972, and June 23, 1972 to July 14, 1972.  

Until recently, VA had interpreted locations such as DaNang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as DaNang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in DaNang harbor from aerial spraying.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  

In light of the above and considering the Court decision in Gray, the Board is tasked with determining whether the ship on which the Veteran served had inland waterway service, by virtue of which he would have been exposed to air borne sprayed herbicides.  The Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).

Additionally, an opinion should be sought regarding the plausibility of the Veteran's contention that he was exposed to herbicides via contact with debris from helicopters landing on the ship on which he served.  As noted above, the Veteran alleges that he worked on the signal bridge of the ship and that he was exposed to herbicides from helicopters returning to the ship from Vietnam.  The Board is unable to adequately address this theory without further development.

Finally, the Veteran alleges that he has hypertension secondary to diabetes mellitus.  He alleges that he is unable to work due to his diabetes mellitus and heart disability.  As these matters are inextricably intertwined with the claims seeking service connection for diabetes mellitus and a heart disability, consideration of these appeals must be deferred pending the additional development ordered below.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any updated and/or outstanding VA or private records of treatment the veteran has received for the disabilities on appeal.  He must assist in this matter by identifying the treatment providers and providing authorizations for VA to secure their records.

2.  The AOJ should contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service departments) to determine whether the routes of the U.S.S. Tripoli through the official waters of Vietnam while the Veteran was aboard ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the U.S.S. Tripoli came to land in Vietnam should be established for the record.

If any specific information sought cannot be obtained, the reason must be specified.  

The AOJ should then make formal findings of fact regarding whether or not while the Veteran was on board the Tripoli it was ever anchored in, or passed through waters, where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with this determination.

3.  If the finding requesting in #2 above is to the effect that the Veteran was not exposed to airborne herbicides while on the U.S.S. Tripoli, the AOJ should obtain for the record an advisory expert opinion regarding the plausibility of the allegation that he was exposed to herbicides via contact with debris from helicopters returning to the ship from Vietnam.  The consulting expert should explain the rationale for the opinion in detail. The AOJ should arrange for any further development suggested by the information received from the development ordered above.

4.  The AOJ should then review the record and reajudicate the claims in light of the factual findings made (and any other additions to the factual record).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

